—Judgment unanimously affirmed. Memorandum: Defendant was not denied his statutory right to a preliminary hearing (see, CPL 180.10 [2]). A preliminary hearing was scheduled, but before the hearing commenced, defense counsel requested an adjournment. An indictment was returned prior to the adjourned hearing date, thereby obviating the need for a hearing (see, People v Brown, 184 AD2d 856, lv denied 80 NY2d 927; People v Phillips, 88 AD2d 672).
Defendant was convicted of two counts of criminal possession of a controlled substance in the third degree, a class B felony, and was sentenced to concurrent indeterminate terms of imprisonment of 4 to 12 years. That sentence is not harsh or excessive. (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.